JOURNAL ENTRY AND OPINION
Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the petition for postconviction relief filed by relator in State v. White, Cuyahoga County Court of Common Pleas Case No. CR-333432 on or about March 12, 1998.
Respondent has filed a motion for summary judgment attached to which is a copy of the findings of fact and conclusions of law issued by respondent and received for filing by the clerk on June 6, 2000. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Additionally, relator's affidavit accompanies the complaint. Relator merely avers that he has read the foregoing Complaint, and that the statements and averments therein contained are true as he verily believes.
  A petition for a writ of mandamus "must contain the specific statements of fact upon which the claim of illegality is based and must be supported by an affidavit from the plaintiff or relator specifying the details of the claim. Absent such detail and attachments, the complaint is subject to dismissal." Loc.App.R. 45(B)(1)(a); State ex rel. Key v. Court of Common Pleas (Jan. 9, 1997), Cuyahoga App. No. 71680, unreported. In the case sub judice, relator has not set forth any facts in the petition which detail his claim. * * *. Relator has not supplied any facts relating to his own particular situation.
Nor has relator set forth any facts which specify the details of his claim in the affidavit attached to the petition.
State ex rel. Pecsi v. Jones (Mar. 16, 2000), Cuyahoga App. No. 77464, unreported, at 2-3. Likewise, relator in this action has not specified the details of his claim.
Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs.
TERRENCE O'DONNELL, J., CONCURS.
  _______________________________ ANN DYKE, ADMINISTRATIVE JUDGE